In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00050-CV




            IN RE MARK EUGENE ENGLE




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                        MEMORANDUM OPINION
        Mark Eugene Engle, proceeding pro se, has petitioned this Court for mandamus relief.

Engle asks us to compel the Honorable Keli Aiken of the 354th Judicial District Court in Hunt

County, Texas, to rule on a civil complaint, motion for appointment of counsel, request for a

preliminary injunction, and a motion for default judgment he claims to have filed against Stacey

Landrum, the Hunt County District Clerk. We deny Engle’s petition for writ of mandamus because

Engle failed to provide us with a record to support his entitlement to mandamus relief.

        To be entitled to mandamus relief, the relator must show (1) that he has no adequate remedy

at law and (2) that the action he seeks to compel is ministerial, not one involving a discretionary

or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). The relator must also provide this

Court with a record sufficient to establish his right to mandamus relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re Pilgrim’s Pride Corp., 187 S.W.3d 197,

198–99 (Tex. App.—Texarkana 2006, orig. proceeding); see TEX. R. APP. P. 52.3. Before

mandamus may issue, the relator must show that the trial court had a legal duty to perform a

ministerial act, was asked to do so, and failed or refused to act. In re Villarreal, 96 S.W.3d 708,

710 (Tex. App.—Amarillo 2003, orig. proceeding); see also In re Blakeney, 254 S.W.3d 659, 662

(Tex. App.—Texarkana 2008, orig. proceeding) (“Showing that a motion was filed with the court

clerk does not constitute proof that the motion was brought to the trial court’s attention or presented

to the trial court with a request for a ruling.”).


                                                     2
       Engle has provided this Court with copies of his civil complaint, motions, requests, and

letters, but none of them contain a file mark evidencing that they were filed by the Hunt County

District Clerk. Nor is there any evidence in the record showing that the motions and requests were

presented to the trial court, that a request for a ruling was made, or that the trial court was made

aware of them. Thus, Engle has failed to provide this Court with a record sufficient to establish

that he is entitled to mandamus relief. See Walker, 827 S.W.2d at 837.

       We deny Engle’s petition.




                                              Scott E. Stevens
                                              Justice
Date Submitted:        June 18, 2019
Date Decided:          June 19, 2019




                                                 3